Case 1:19-cv-00325-CFC Document 74 Filed 05/28/19 Page 1 of 4 PagelD #: 3928

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

NEVRO CORP.,
Plaintiff,
v.
STIMWAVE TECHNOLOGIES, INC.,

Defendant.

)
) CA. No. 19-325-CFC

JURY TRIAL DEMANDED

PUBLIC VERSION

LETTER TO THE HONORABLE COLM F, CONNOLLY
FROM BINDU A. PALAPURA

OF COUNSEL:

Catherine Nyarady

Crystal Lohmann Parker

Michael Milea

Joshua Reich

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Tel: (212) 373-3000

Dated: May 21, 2019
PUBLIC VERSION

Dated: May 28, 2019
6227517 / 49070

David E. Moore (#3983)

Bindu A. Palapura (#5370)
Clarissa R. Chenoweth (#5728)
Tracey E. Timlin (#6469)

POTTER ANDERSON & CORROON LLP
Hercules Plaza, 6" Floor

1313 N. Market Street
Wilmington, DE 19801

Tel: (302) 984-6000
dmoore@potteranderson.com
bpalapura@potteranderson.com
cchenoweth@potteranderson.com
ttimlin@potteranderson.com

Attorneys for Defendant Stimwave
Technologies, Inc.

 
Case 1:19-cv-00325-CFC Document 74 Filed 05/28/19 Page 2 of 4 PagelD #: 3929

1313 North Market Street

   

| polist P.O, Box 951
Wilmington, DE 19801- 0951

NOETSON 302 984 6000

e Corroon LLP www. potteranderson.com
Bindu A. Palapura

Partner

Attorney at Law
bpalapura@potieranderson.com
302 984-6092 Direct Phone

302 658-1192 Firm Fax

May 21, 2019

VIA ELECTRONIC FILING PUBLIC VERSION
May 28, 2019

The Honorable Colm F. Connolly

United States District Court

for the District of Delaware

844 North King Street

Wilmington DE 19801

Re: Nevro Corp. v. Stimwave Technologies, Inc., C.A. No. 19-325-CFC
Dear Judge Connolly:
Stimwave submits this letter brief in response to Nevro’s May 20, 2019 letter. (D.I. 61.)
Stimwave Has Provided All Available Information About Programming Above 1,500 Hz

Stimwave’s response to Nevro’s Interrogatory No. 2 and Stimwave’s Vice President of
Sales, Northeast, and Rule 30(b)(6) witness Michael Baja’s testimony both confirm that once
programming of the Stimwave Freedom SCS System is complete,

  

(D.L. 61-1,

Exhibit 1 at 8-9; D.I. 61-1, Exhibit 4 at 77:4-25.) Instead, these programming parameters are
stored As a result, unless the Stimwave sales

representative

      
   
 
   

Nevro refuses to accept this fact and demands that Stimwave be ordered
to obtain over J declarations and modify the practices it employs in the ordinary course of its
business. This is both unworkable and inconsistent with the Delaware Default Standard for
Discovery. Thus, Nevro’s motion should be denied.

   

To the extent Stimwave has evidence showing the programming of Stimwave systems in
the United States at 10,000 Hz outside of a clinical trial, it has produced that evidence. (Exhibit
1 at 1.) Stimwave produced a list of all Jf SCS permanent implant procedures performed or
scheduled to be performed between March 29, 2019—the day Stimwave received approval for
SCS treatment with frequencies up to 10,000 Hz—and April 30, 2019. (D.L. 61-1, Exhibit 8.)
This list includes the name of each Stimwave sales representative responsible for each procedure.
(Id.) Stimwave then collected and produced all available

   

(Exhibit 1

(D.I. 61-1, Exhibit 4 at 77:4-25.)

 
Case 1:19-cv-00325-CFC Document 74 Filed 05/28/19 Page 3 of 4 PagelD #: 3930

The Honorable Colm F. Connolly
May 21, 2019 - PUBLIC VERSION May 28, 2019
Page 2

Finding it “difficult to believe” both Stimwave’s representations and the testimony of Mr.
Baja, Nevro suggests that the remedy for its skepticism is for Stimwave to produce a
declarations—one from each of its territory managers, clinical specials and field support staff—
“regarding the number of instances in which they have programmed a SCS system to include an
option for therapy over 1,500 Hz.” (Nevro Letter at 2, 3.) In addition to the substantial burden
that producing [J declarations would impose on Stimwave and its clinical representatives in
these already expedited proceedings, such declarations

   
   

from each case that
representative has performed in the past seven weeks.

Stimwave has tried to ascertain any reliable evidence on this issue, including contacting
its sales representatives. As Stimwave previously explained to Nevro, however, without

    
   

Nevro also suggests that each of these representatives should be required to “keep logs of
such activity going forward.” (Nevro Letter at 3.) This, too, would place a substantial burden on
Stimwave and its clinical representatives and would require
a standard not
once mentioned in Nevro’s letter—is specifically excluded by paragraph 1(c)(i) of the Delaware
Default Standard for Discovery:

Absent a showing of good cause by the requesting party, the parties shall
not be required to modify, on a going-forward basis, the procedures used
by them in the ordinary course of business to back up and archive data;
provided, however, that the parties shall preserve the non-duplicative
discoverable information currently in their possession, custody or control.

Nevro has not shown good cause for its unreasonable request.
Stimwave Has Provided Ample Discovery on Its Ability to Satisfy a Judgment

Stimwave has produced to Nevro extensive financial information, including its audited
yearly financial summaries through 2017, the most final version of its 2018 financials, the
current version of its Q1 2019 financials, and its 5-year pro forma analysis. Stimwave also
produced Mr. Baja as a Rule 30(b)(6) witness “regarding Stimwave’s present, and forecasted
revenue, cash reserves, and ability to obtain financing.” (D.I. 61-1, Exhibit 2 at 10.)

Now, without even attempting to identify the amount of any such potential judgment,
Nevro asks this Court to compel Stimwave to provide Rule 30(b)(6) testimony regarding
Stimwave’s “ability to satisfy a money judgment in this case.” (/d.) This is not a well-defined
topic for a Rule 30(b)(6) witness, and preparing a witness on this topic without information
regarding the amount of any such judgment is not feasible.

 
Case 1:19-cv-00325-CFC Document 74 Filed 05/28/19 Page 4 of 4 PagelD #: 3931

The Honorable Colm F. Connolly
May 21, 2019 - PUBLIC VERSION May 28, 2019
Page 3

Stimwave also disagrees with Nevro’s characterization of Mr. Baja’s Rule 30(b)(6)
testimony regarding Stimwave’s finances and financial conditions. Mr. Baja was well-prepared
to testify as to these topics, including how information in each financial statement was
calculated. But rather than ask Mr. Baja about the contents of Stimwave’s financial statements
or its 5-year pro forma analysis, Nevro instead chose to question Mr. Baja about choice excerpts
from a Stimwave board meeting agenda. (D.I. 61-1, Exhibit 4 at 289:22-290:6.) That Mr. Baja
could not identify the basis for such statements does not mean that he was not prepared to
discuss the topics for which he was designated.

In an effort to compromise on the issue, in an off-the-record conversation at Mr. Baja’s
deposition, Stimwave offered to provide expedited written responses to questions Nevro may
have about the authenticity of Stimwave’s financial statements or the information contained
therein. Additionally, although Stimwave continues to maintain that Mr. Baja was well-prepared
to testify on the issues for which he was designated, Stimwave will agree to designate a Rule
30(b)(6) witness to testify as to the contents of Stimwave’s financial statements, including
SW_00008338 (2015 Financial Statement), SW_00008323 (2016 Financial Statement),
SW_00008298 (2017 Financial Statement), SW_00025955 (Q1 2019 Financial Statement), and
SW_00016114 (5-year pro forma).

In view of Stimwave’s willingness to compromise on this issue, Nevro’s motion to
compel additional Rule 30(b)(6) testimony as to Topic No. 11 should be denied.

Conclusion. For the reasons set forth above, Stimwave respectfully requests that the
Court deny Nevro’s motion to compel.

Respectfully,
/s/ Bindu A. Palapura
Bindu A. Palapura
BAP:msb/6220432/49070
Enclosure

ce: Clerk of Court (by hand delivery)(w/encl.)
Counsel of Record (by electronic mail)(w/encl.)

 
